PER CURIAM.
We find no merit in Appellant’s first and third arguments on appeal. As concerns the second argument, the state concedes that the trial court failed to advise Appellant that he had a right to contest the amount of the public defender fee assessed by the trial court pursuant to Florida Rule of Criminal Procedure 3.720. Accordingly, we affirm the lower court’s assessment of $100.00 but remand so the trial court can give Appellant an opportunity within thirty days to contest the amount of the assessment. See Graham v. State, 640 So.2d 1166 (Fla. 4th DCA 1994).
Affirmed and remanded with instructions.